            Case 2:19-cv-00358-JS Document 79-1 Filed 09/02/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


JOHN DOE,                                                  Case Number: 2:19-cv-00358

Plaintiff-,                                                Judge: SANCHEZ

v.                                                         DECLARATION OF ROSS

UNIVERSITY OF THE SCIENCES.

Defendants-Appellees




       Riley H. Ross, does hereby depose and state the following:

       1.       I am over 18 years of age and competent to testify. I am a member of the Bar of this

                Court, the Commonwealth of Pennsylvania, and the Third Circuit Court of Appeals.

       2.       I am one of the attorneys representing the Plaintiff in this matter.

       3.       The Third Circuit Court of Appeals issued a mandate reversing the decision of this

                Court granting the Motion to dismiss and remanding this matter on July 20, 2020.

       4.       Pursuant to Fed. R. Civ. P. 12(a)(4) a responsive pleading was due on August 3,

                2020.

       5.       Counsel for Plaintiff has provided Defendant with a number of opportunities to file

                an answer prior to seeking this default:

                a. On August 21, 2020 my co-counsel sent an email to Counsel for the Defendant

                    observing that an Answer had not been filed. Counsel asked, “Please let me

                    know if you intend to file an answer shortly; otherwise we will need to ask for a

                    default.” Counsel for Defendant did not respond to this email.



                                                   1
     Case 2:19-cv-00358-JS Document 79-1 Filed 09/02/20 Page 2 of 4




         b. On August 25, 2020, my co-counsel served on Counsel for the Defendant, by

             email, a Notice of Intent to seek default. A copy of this Notice is attached to

             this Declaration. Counsel for Defendant responded, “we intend to respond to

             the Amended Complaint and will address this issue with the judge tomorrow.”

             Counsel then unfairly accused Plaintiff of “a blatant attempt to unnecessarily

             drive up litigation fees and costs and distract from the issues currently before the

             Court.”

6.       Plaintiff claims damages in an amount that cannot be ascertained without a hearing

         and seeks permanent injunctive relief. Plaintiff also claims attorneys’ fees and costs

         pursuant to 42 U.S.C. §1988.




         Signed under the pains and penalties of perjury this 1st day of September 2020.



                                                        /s/ Riley Ross
                                                 Riley H. Ross III




                                            2
           Case 2:19-cv-00358-JS Document 79-1 Filed 09/02/20 Page 3 of 4



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 JOHN DOE,                                             Case Number: 2:19-cv-00358

 Plaintiff-,                                           Judge: SANCHEZ

 v.                                                    NOTICE OF INTENT TO APPLY
                                                       FOR DEAFULT JUDGMENT
 UNIVERSITY OF THE SCIENCES.

 Defendants-Appellees




        Plaintiff John Doe respectfully provides notice to Defendant of an intent to seek a default

judgment. Defendant has failed to plead as required by Fed. R. Civ. P. 12(a)(4)(A). Pursuant to Fed.

R. Civ. P. 55(b)(2), Defendant must be served with written notice of at least 7 days before a hearing

on any application for a default judgment.


                                                      Respectfully submitted,

                                                              /s/ Joshua Engel
                                                      Riley H. Ross III
                                                      MINCEY FITZPATRICK ROSS, LLC
                                                      Two Penn Center
                                                      1500 JFK Blvd., Suite 1525
                                                      Philadelphia, PA 19102

                                                      Joshua Adam Engel (OH 0075769)
                                                              Pro hac vice
                                                      ENGEL AND MARTIN, LLC
                                                      4660 Duke Drive, Ste. 101
                                                      Mason, OH 45040
                                                      (513) 445-9600
                                                      (513) 492-8989 (Fax)
                                                      engel@engelandmartin.com

                                                 1
          Case 2:19-cv-00358-JS Document 79-1 Filed 09/02/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via Eail System this August
25, 2020 upon all counsel of record.

                                                               /s/ Joshua Engel




                                                   2
